Citation Nr: 0824058	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Integris SW Medical Center from 
November 1 to November 2, 2004.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Oklahoma City, Oklahoma.


FINDINGS OF FACT

1.  The veteran received medical services from Integris SW 
Medical Center from November 1 to November 2, 2004; he did 
not receive prior VA authorization for such treatment and 
services.  The veteran was treated for chest pains, 
hypertension, and a possible myocardial infarction, which are 
not service-connected conditions.  He is enrolled in the VA 
Health Care system and had been treated at a VA facility 
within the past 24 months.  He had no verifiable insurance.  

2.  The preponderance of the evidence shows that a reasonably 
prudent layperson would have viewed the visit as an emergency 
or thought that a delay in seeking immediate attention would 
have been hazardous to life or health.

3.  VA services were not feasibly available at the time 
services and treatment were rendered to the veteran by 
Integris SW Medical Center from November 1 to November 2, 
2004.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Integris SW 
Medical Center from November 1 to November 2, 2004, have been 
met.  38 U.S.C.A. §§ 1725, 1728, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Factual Analysis

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  In the present 
case, the veteran is service-connected for a depressive 
reaction, rated as noncompensably disabling.  His service-
connected depressive reaction has not been held to have 
aggravated the cardiac condition for which he received 
treatment on November 1 and 2, 2004.  Accordingly, payment or 
reimbursement pursuant to 38 U.S.C.A. § 1728(a) is not 
warranted in this case.  

As to whether entitlement to payment/reimbursement of medical 
expenses is warranted under the Veterans Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002) 
(see also 38 C.F.R. §§ 17.1000- 1003 (2007)), to be eligible 
for reimbursement under the Act, the veteran must satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision means 
that all of the conditions listed in the provision must be 
met).  To be eligible for reimbursement under this authority 
the veteran must satisfy all nine conditions enumerated in 
38 C.F.R. § 17.1002, including that of a VA or other federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.  38 C.F.R. § 17.1002(c).

The veteran seeks reimbursement for medical expenses incurred 
during treatment and services, for which he did not receive 
prior VA authorization, incurred at Integris SW Medical 
Center from November 1 to November 2, 2004.  He was treated 
for chest pains, hypertension, and a possible myocardial 
infarction, which are not service-connected conditions.  

According to a form completed by a VA physician in April 
2005, the veteran was enrolled in the VA Health Care system 
and had been treated at a VA facility within the past 24 
months, and had no verifiable insurance.  The physician 
indicated that the veteran's claim for payment or 
reimbursement of unauthorized medical expenses incurred at 
Integris SW Medical Center from November 1 to November 2, 
2004, should be denied because VA services were available at 
the time.

An Oklahoma Emergency Medical Services Prehospital Care 
Report from November 1, 2004, indicates that the veteran had 
a history of cardiac illness and hypertension.  Currently he 
complained of angina, having had chest pain in the morning, 
intermittently, that he was unable to tolerate.  On 
examination he complained of chest pain.  He had initially 
refused transport, then eventually agreed to be transported 
to the hospital.  The ambulance report indicates that he was 
originally to be transported to VA, but was diverted by VA, 
and continued to the SW Medical Center without incident.  At 
the SW Medical Center he complained of pain radiating to his 
arm since 10:30 A.M.  The ambulance report indicates that he 
was picked up at 11:27 A.M. and arrived at the hospital at 
11:51 A.M.  The emergency room admission information 
indicates he arrived at SW Medical Center at 11:58 A.M.  
After being seen in the emergency department, he was admitted 
for the purpose of ruling out a myocardial infarction.  He 
was treated with aspirin and nitroglycerin paste.  After 
extensive testing and observation, including physical 
examination, a chest X-ray, blood tests, and 
electrocardiograms that were indicated as borderline and 
abnormal, a myocardial infarction was ruled out, and he was 
released from the hospital the next day.  The discharge 
diagnoses were chest pain, esophageal reflux, personal 
history of venous thrombosis/embolism, and hypertension.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Board finds that the criteria for reimbursement or 
payment by VA of the cost of unauthorized medical services 
provided by Integris SW Medical Center from November 1 to 
November 2, 2004, have been met.  38 U.S.C.A. §§ 1725, 1728, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2007).  The veteran's claim has been previously denied on 
the basis that VA services were available and that the 
veteran's condition was not an emergency.  However, the Board 
finds that the Oklahoma Emergency Medical Service Prehospital 
Care Report, dated November 1, 2004, which indicated that VA 
had diverted him away from VA treatment, and that the veteran 
was therefore transported in the ambulance to Integris SW 
Medical Center, as demonstrating that VA services were not 
feasibly available to the veteran at the time.  The report 
further indicates that the veteran originally refused to be 
transported to a hospital at all, but then agreed to be 
transported, indicating that, in the view of emergent care 
medical professionals, emergency medical transportation was 
required.  Further, that the veteran was admitted to the 
hospital and underwent extensive testing to rule out a 
myocardial infarction is persuasive evidence that a 
reasonably prudent layperson would have viewed the visit as 
an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.  As 
all necessary criteria are demonstrated by at least an equal 
balance of positive and negative evidence, reimbursement or 
payment by VA of the cost of unauthorized medical services 
provided by Integris SW Medical Center from November 1 to 
November 2, 2004, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Integris SW Medical Center from 
November 1 to November 2, 2004, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


